Endicott, J.
Before the passage of the St. of 1869, c. 463, which declared all Indians within the Commonwealth to be citizens, they were treated as wards of the Commonwealth, and the title to lands occupied by them was in the Commonwealth, and their use and improvement were regulated from time to time by the Legislature. Danzell v. Webquish, 108 Mass. 133. Coombs, petitioner, 127 Mass. 278. See also St. 1870, c. 293.
The St. of 1818, c. 105, in relation to the Indians and other persons, proprietors and residents on the plantations of Marshpee and Herring Pond, defined what persons should be considered proprietors; and also enacted that the real estate held by them, as such proprietors, might be disposed of by deed or will. §§ 1, 5. By the St. of 1834, c. 166, § 9, establishing the district of Marshpee, it was provided that, upon the death of any proprietor without descendants, all his interest in the lands of the district should escheat to the proprietary, and that any proprietor of land in severalty might devise or sell the same to any other proprietor. The power of a proprietor, in conveying land held in severalty, was thus limited, and he had no authority to convey to a person who was not a proprietor. And by § 12 the land of such proprietor was exempt from being taken on execution, and if arrested he might have the benefit of the oath of a poor debtor, notwithstanding any interest he might have in such land. It is obvious that it was the intent of the Legislature, by the enactment of this and similar statutes, to protect the Indians from the dangers arising from their improvidence and incapacity. See Thaxter v. Grinnell, 2 Met. 13; Mayhew v. Gay Head, 13 Allen, 129.
The deed, therefore, of Mercy McGrego to Jesse Webquish, who was not a proprietor, made after the passage of the St. of 1834, was in contravention of law and void. She was incapable of making such a contract, and its execution could not affect her interest in the estate, or the interest of her descendants, who, by virtue of their descent from her, became proprietors, as provided *472in the St. of 1818, c. 105, § 1. Nor did the deed take effect and operate as a conveyance, when Jesse Webquish was admitted as a proprietor in 1842, under the St. of 1842, c. 72, which provided that persons having certain qualifications could be ad mitted as proprietors. The deed being absolutely void, and the title remaining in Mercy McGrego, neither she nor her descendants were estopped from setting up title in the land, as against Jesse Webquish, although he afterwards became a proprietor; for the doctrine of estoppel has no application to the case of a party incapable by law of making a contract. For the same reason, the St. of 1869, e. 463, removing all disabilities from Indians, cannot affect this conveyance. Lowell v. Daniels, 2 Gray, 161. McGregor v. Wait, 10 Gray, 72. Merriam v. Boston, Clinton & Fitchburg Railroad, 117 Mass. 241. Pierce v. Chace, 108 Mass. 254.
It was in evidence at the trial that Jesse Webquish after his admission exercised the rights of a proprietor, but before that time he had never exercised or claimed to exercise such rights.
The St. of 1818, c. 105, § 1, also provided that the overseers of Marshpee, who were three in number, should make an enumeration or census of the proprietors of Marshpee and all other persons resident therein, distinguishing proprietors from other persons, and make a record of the same, which should be revised and corrected at their annual meeting; and further, that “a return thereof shall be made by the said overseers to the Governor and Council on or before the last day of December annually.”
The demandants, for the purpose of showing that Jesse Web quish was not a proprietor in 1832, offered in evidence an au thenticated copy, from the files of the Governor and Council, of a return, purporting to be an enumeration of the proprietors of the plantation of Marshpee, taken in November 1832 by the overseers, and signed by one overseer.
The tenant objected to its admission, “ on the ground that it did not appear to be the act of the overseers, but of only one of them, there being three, and because the absence of the name of Jesse Webquish therefrom was not competent evidence to show that he was not then a proprietor.” There can be no *473question that it was competent to show by a proper return of the overseers that he was not then a proprietor. The overseers were public officers, charged with the duty of determining who were the proprietors in 1832, and of entering the names in their records; and a return of the same to the Governor and Council was required to be made, in order that the Governor and Council could ascertain and have upon their files the names of those who appeared on the records of the overseers to be proprietors. A return thus made is a public record, and is conclusive upon the question who were at that time the proprietors, and the omission of the name of Jesse Webquish shows that he was not then a proprietor. Gurney v. Howe, 9 Gray, 404. Richardson v. Mellish, 2 Bing. 229. Regina v. Pembridge, Car. & M. 157. 1 Greenl. Ev. §§ 483, 484.
Mor do we consider the return incompetent because signed by one overseer. The return is a ministerial act, intended merely to disclose who are the proprietors, as shown by the recorded enumeration of the overseers. The form in which it shall be made is not prescribed by the statute, and there is no express provision that it must be signed by any or all of the overseers. The requirement simply is that the overseers shall make a return. They could undoubtedly do so by authorizing one to sign for them, or they could return a copy of their record. And if such copy was not duly authenticated, yet if found on the files of the Governor and Council, and nothing appeared to impeach its verity, it would be competent evidence, as a record found in the proper custody, after a lapse of nearly fifty years, when its verification would be difficult, if not impossible. Rust v. Boston Mill Corporation, 6 Pick. 158. Edson v. Munsell, 10 Allen, 557. Commonwealth v. Parker, 2 Pick. 549, 562. This return purports to come from the overseers, and from the fact that it was duly filed we must presume that it was made as the return of the overseers, and was accepted by the Governor and Council as the return required of them by law. See Rex v. Catesby, 2 B. & C. 814. Exceptions overruled.